DETAILED ACTION
	The Information Disclosure Statements filed on April 30, 2021, November 13, 2019 and July 31, 2019 have all been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinitz et al (US 3,394,498) in view of Hayes (US 2016/0370824).
Reinitz discloses a crossing gate mechanism comprised of an enclosure 27 having an interior space, as shown in figures 1, 9 and 10. The enclosure contains the actuating circuitry for the crossing gate which is comprised of a crossing arm 21 and audible and visual signals, as shown in figure 1. Connector wiring to operate the motor extends outside of the enclosure and connects with wiring along the railway to detect an oncoming train. The exterior wiring is brought into the housing 27 to connect to a terminal board 85, position inside the enclosure. The enclosure has an access door to allow a user to open and access the terminal board and other select circuitry and mechanical components for the crossing gate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 5, 2021